DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on 11/14/2019 and 04/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-37 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 10,384,034 (hereinafter 034’). This is a statutory double patenting rejection.
Regarding claim 20, 034’ teaches an interventional catheter for treating an artery, (see claim 1 of 034’).  
Regarding claim 21, 034’ teaches wherein the elongated body includes a first transition section between the proximal section and the distal most section, and wherein the transition section has a stiffness between a stiffness of the proximal most section and the distal most section (see claim 9 of 034’).  
Regarding claim 22, 034’ teaches wherein the elongated body has a working length and wherein the distal most section is between 3% and 15% of the length of the working length of the elongated body (see claim 14 of 034’).  
Regarding claim 23, 034’ teaches wherein the elongated body has a working length and wherein the distal most section is between 4% and 25% of the length of the working length of the elongated body (see claim 2 of 034’).   
Regarding claim 24, 034’ teaches wherein the first transition section is between 7 and (see claim 10 of 034’).  
Regarding claim 25, 034’ teaches wherein the first transition section is between 6 and 20% of the length of the working length of the catheter (see claim 11 of 034’).  
Regarding claim 26, 034’ teaches wherein the elongated body has an inner diameter of .068" to .095" and a working length of 40-60 cm (see claim 15 of 034’).  
Regarding claim 27, 034’ teaches wherein the elongated body has an inner diameter of .035" to .062" and a working length of 50-70 cm (see claim 16 of 034’).  
Regarding claim 28, 034’ teaches wherein the elongated body varies in stiffness moving along at least a portion of the length of catheter (see claim 17 of 034’).  
Regarding claim 29, 034’ teaches wherein the variation in stiffness is represented by smooth change in flexibility without any sudden changes in flexibility (see claim 18 of 034’).  
Regarding claim 30, 034’ teaches wherein the flexibility of the elongated body transitions gradually moving along its length without any discrete variations in flexibility from one section of the elongated body to an adjacent section of the elongated body (see claim 19 of 034’).  
Regarding claim 31, 034’ teaches wherein the proximal most section has a stiffness in the range of 100 to 500 N-mm2 (see claim 3 of 034’).  
Regarding claim 32, 034’ teaches wherein the distal most section has a stiffness in the range of 3 to 10 N-mm2 (see claim 4 of 034’).  
Regarding claim 33, 034’ teaches wherein the distal most section is between 5 and 15 cm in length (see claim 5 of 034’).  
Regarding claim 34, 034’ teaches wherein the distal most section is between 3 and 10 cm in length (see claim 6 of 034’).  
Regarding claim 35, 034’ teaches wherein the first transition section is 5 and 10 cm in length (see claim 12 of 034’).  
Regarding claim 36, 034’ teaches wherein the first transition section is 4 and 8 cm in length (see claim 13 of 034’).  
Regarding claim 37, 034’ teaches wherein the elongated body has a working length of 40 cm and the proximal most section has a length of 10 to 30 cm (see claim 7 of 034’).  
Regarding claim 38, 034’ teaches further comprising an inner member inside the internal lumen, the inner member having a tapered leading edge (see claim 8 of 034’).
Allowable Subject Matter
Claims 20-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Regarding claim 20, Samson is the closest prior art in that it teaches a catheter (210) having a proximal most section (212) and a distal most section (216) and a transition section (214) wherein the proximal most section (212) is stiffer than the distal most section (216, see Co. 7, lines 41-52) and the catheter (210) having a bend radius of not more than 3.5 mm (equaling a bend radius of 0.069 inches, see Col. 9, lines 4-8) but does not teach or otherwise render obvious in combination with all claim limitations: “wherein the catheter can navigate around a 180o bend with a radius of .100" without kinking; and wherein the catheter does not collapse when connected to a vacuum up to 25 inHg while navigating around a 180° bend with a radius of .100.”  Further, it would not have been obvious to one of ordinary skill in the art to modify Samson to include the aforementioned allowable features.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783